Citation Nr: 1438868	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for shell fragment wound, left mastoid process.

2.  Entitlement to an earlier effective date for the 70 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967; from April 1997 to July 1997; and from July 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2014 the Veteran testified by videoconference from Cleveland, Ohio, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the appeal for a compensable rating for the Veteran's service-connected left mastoid process shell fragment wound, the record shows the Veteran was granted service connection for this in 1969.  He was assigned a non-compensable disability evaluation as the VA examination at the time revealed no discernible scar, no tenderness, no foreign bodies, and motions of the head were free, easy and unhindered in all directions.  In November 2009, the Veteran file a claim for increase, which was denied in August 2010.  This appeal ensued.  

The record in this case indicates that while the Veteran's current cervical spine osteoarthritis and disc disease were not considered associated with the Veteran's fragment wound, he submitted a private treatment record dated in August 2010, reflecting he has painful left sternocleidomastoid dystonia.  Given that one end of this muscle apparently attaches to the mastoid process, the Veteran should be accorded an appropriate examination to ascertain whether this problem is related to his fragment wound.  

As regards the issue of an earlier effective date for the 70 percent rating for PTSD, in correspondence dated in June 2012 the Veteran requested an increased rating for his service-connected PTSD.  In a rating decision dated in February 2013 the RO increased the rating to 70 percent effective June 20, 2012.  In a May 2013 letter from the Veteran (received in June 2013), the Veteran expressed his disagreement with the effective date assigned, arguing it should have been from November 2009.  In a June 2013 rating action, an earlier effective date was assigned to February 2012, but as this did not fully satisfy the Veteran's claim, he must be issued a statement of the case to permit him to perfect an appeal of this issue in accordance with Manlincon v. West, 12 Vet. App. 238 (1999) (This case holds that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case).  

Accordingly, the case is REMANDED for the following action:

1.  Associate, with the claims file, VA medical records pertaining to the Veteran dated after April 2013.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  Furnish the Veteran a statement of the case on the issue of an earlier effective date for the 70 percent rating for PTSD.  The Veteran must be informed that in order to perfect an appeal of the issue, he must timely file a substantive appeal, following the issuance of the statement of the case.

3.  Schedule the Veteran for a VA examination with regard to his service-connected left mastoid process disability.  The examiner must review the claims file in conjunction with this examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is also specifically requested to: 

a) state whether left sternocleidomastoid dystonia, if found, is related to the Veteran's service-connected left mastoid process disability; and, if so, assess the severity of the left sternocleidomastoid dystonia.  
NOTE:  In responding to this request the examiner should comment on the August 2010 private medical report;

b) state whether any other musculature disorder is present about the area of the left mastoid process, and if so, whether it is related to the Veteran's service-connected left mastoid process disability.  The severity of any such disorder also should be described.  

A complete rationale for all opinions should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completion of all of the above and any other development deemed necessary, re-adjudicate the issues on appeal.  If any claimed benefit remains denied, send the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

